954 F.2d 720
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John B. KIMBLE, Plaintiff-Appellant,v.MONTGOMERY COUNTY POLICE DEPARTMENT;  Montgomery CountyMaryland Government;  Andrew W. Pecoradro,Detective;  Frank Grant, Detective;Montgomery County Sheriff'sDepartment,Defendants-Appellees.
No. 91-2248.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 11, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   William M. Nickerson, District Judge.  (CA-90-320-WN).
John B. Kimble, appellant pro se.
David Eugene Stevenson, James L. Parsons, Jr., County Attorney's Office, Rockville, Md., Steven Giles Hildenbrand, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
John B. Kimble appeals from the district court's order adopting the magistrate judge's report and granting in part and denying in part the Defendants' Motion for Summary Judgment.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant Appellees' motion to dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.